Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	 Claims 11-16 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al US Patetn Application Publication No. 2011/0023367 in view of Valentage et al US Patent Application Publication No. 2007/0220812.
Barr discloses a vehicle door module (10) comprising:
(claim 1) a unitary continuous perimeter portion (72) and areas (multiple unnumbered areas are within perimeter 72 shown in figure 1) circumscribed by the unitary continuous perimeter portion, the continuous perimeter portion having a thickness greater than the thickness of the circumscribed areas (see greater thickness 80 in figure 9); a window regulator (12, 14, 16, 90; paragraph #33, 42) extending from a portion of the circumscribed areas; a through hole (in figure 1 see multiple unnumbered holes, in the circumscribed areas, immediately  adjacent the perimeter) in a portion of the circumscribed areas, the through holes configured for attachment of a portion of a door assembly (core module is attached to door panels); and the unitary continuous perimeter portion comprises a plastic and a reinforcing filler (paragraph #46). 

The claimed invention is distinguishable form Barr by its recitation of circumscribed areas wherein the circumscribed areas comprise a polyolefin plastic that has a substantially uniform thickness of from 1mm to less than 1.8 millimeters (mm) that extends across each circumscribed area.  Barr does not disclose the thickness of the door core module nor the specific plastic material. 
Valentage discloses the door core module having a wall thickness from about 1mm to 6mm, see paragraph #33.  Valentage in paragraph #74  discloses a door core module 300 employing a reinforced polypropylene (a polyolefin). The polypropylene includes a reinforcing fiber forming a light weight material that provides a good balance of stiffness, impact strength, and has a low coefficient of linear thermal expansion (CLTE).
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention incorporate a propylene fiber reinforced plastic as taught by Valentage as Barr’s plastic material with a thickness of 1mm to reduce weight but still exhibit good strength.


In regard to claim 2, Barr discloses a reinforced perimeter portion comprises polypropylene (see paragraph #44 in Barr ), Barr does not disclose the specific reinforcement material being glass fiber.  Paragraphs #71, 74 in Valentage discloses the door module as being constructed from polypropylene reinforced by glass fiber to improve impact strength of the door.

 In regard to claim 3, Valentage discloses the glass fiber present in an amount of 25 to 40 weight percent (see Paragraph #71, lines 3-7), based on the total weight of the perimeter portion. 

In regard to claim 4, Valentage discloses wherein the circumscribed areas further comprise a reinforcing filler, see paragraph #74.

In regard to claim 5, Valentage discloses circumscribed areas constructed of polypropylene reinforced by glass fibers.  Paragraphs #71, 74 in Valentage discloses the entire door module, including circumscribed areas,  as being constructed from polypropylene reinforced by glass fiber to improve impact strength of the door.

In regard to claim 6, Valentage discloses the glass fiber present in an amount of 25 to 40 weight percent (see Paragraph #71, lines 3-7), based on the total weight of the perimeter portion. 

In regard to claim 7, Valentage discloses the polyolefin of the perimeter portion has a viscosity equal to the polyolefin of the circumscribed areas, (paragraph #74; both the perimeter and circumscribed areas are constructed of same material which would accordingly have the same viscosity being constructed of the same material).

 In regard to claim 8, Valentage discloses the circumscribed areas being made from  polyolefin impregnated with glass fiber which inherently has a viscosity greater than or equal to 130 grams per 10 minutes 

In regard to claim 9, Valentage discloses the perimeter portion and the circumscribed areas both comprise polypropylene, see paragraphs #71, 74.

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive.   A new grounds of rejection employing a newly cited primary reference (Barr) is set forth above.   
In response to Applicant’s remark that the prior art does not disclose a continuous perimeter portion having a thickness greater than the thickness of the circumscribed areas. the newly cited Barr refence discloses this limitation at 80.    
In response to Applicant’s remark that the prior art does not disclose a through hole in a portion of the circumscribed areas, the through hole configured for attachment of a portion of a door assembly, Barr also discloses multiple holes (unnumbered) immediately adjacent the perimeter for attaching the core module to a door panel.
In response to Applicant’s remark that the prior art does not teach or suggest a vehicle door module wherein the circumscribed areas comprise a polyolefin and have a substantially uniform thickness of from 1 to less than 1.8 millimeters (mm) that extends across each circumscribed area.   Valentage teaches a door core module having a wall thickness from about 1mm to 6mm, see paragraph #33.  Valentage in paragraph #74  discloses a door core module 300 employing a reinforced polypropylene (a polyolefin).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Staser publications are cited for their plastic door module material compositions.  The Hart publication is cited for its door core thickness.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612